Title: Pennsylvania Assembly: Reply to the Governor, 31 May 1753
From: Pennsylvania Assembly
To: 


On May 22, 1753, Governor Hamilton informed the Assembly that a large army of French and Indians had passed Oswego on its way to the Ohio country. England’s Indian allies there would be forced to withdraw and English traders would be captured and their goods destroyed. This report, which came from Governor Clinton of New York, was confirmed by Andrew Montour, who had been at Onondaga, where the Six Nations were alarmed by the French invasion. Hamilton appealed to the Assembly to grant every assistance. A week later he supported his appeal with a report by William Trent on the Indian situation; and the House heard testimony from James Galbraith, a justice of Lancaster County, John Harris, of Harris’ Ferry on the Susquehanna, and Michael Teaff and Robert Callender, Indian traders, all of whom had just returned from Ohio. As a result the House voted £200 to the Twightwees as a condolence for the loss of 14 men in the French attack on Pickawillany the preceding year and £600 as a present to the other Indians. On May 30 Evan Morgan, Franklin, Mahlon Kirkbride, George Ashbridge, James Wright, Moses Starr, and James Burnside were appointed to draft an answer to the Governor’s message; this was reported and approved the next day.
 
May it please the Governor,
[May 31, 1753]
We have, on all Occasions, acknowledged our grateful Sentiments of the Governor’s Regard and Justice towards the Indians, our Allies; and we now again return our hearty Thanks for his continued Care, and for communicating the Intelligence he has received concerning their present Distresses. In Pursuance of which, we have resumed the Consideration of the Letters laid before the House, with the Message of the Sixteenth of October last, together with the Governor’s late Messages and Papers, sent down to us before and since the Return of the Expresses dispatch’d to Ohio. We have also carefully examined the Messenger himself, and such Indian Traders, and others, who could give us any Information of the Numbers, and Designs of the Forces, raised by the Governor of Canada, and of the Condition of the Twightwees, as well as the other Indians, our Allies, upon the Waters of Ohio, and, upon mature Deliberation, have resolved to contribute generously to their Assistance, by a Present suitable to their Want of the Necessaries of Life.
Tho’ the Alliance between the Crown of Great-Britain and the Six Nations, and the Protection and Assistance they expect to receive, in Virtue of that Alliance, is more immediately under the Direction of the Government of New-York; and altho’ Virginia, at this Time, has entered largely into the Trade, and will, no Doubt, on the present Occasion, assist them and their Allies, yet we have always endeavoured, in Proportion to our Abilities, by Presents, as well as by obliging our Indian Traders to behave with Justice towards them, to preserve their Friendship; and on the present Occasion, notwithstanding we have the Misfortune to differ in Sentiments with our Proprietaries in the Part they ought to bear in these Expences, we have rather considered the Advantages both they and the Province may receive by our Liberality, which we have voted chearfully, and recommended the Distribution to the Care of the Governor, that the Six Nations, at Onondago (upon any Applications to be made to him in their own Behalf, or for their Allies who reside to the Westward, and are likely to be more immediately affected) may be satisfied, and the Present intended them best answer their Necessities, and our peaceable and friendly Intentions.
